Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt of amendments and arguments filed on November 11, 2022 is acknowledged. Claims 1-13 and 18-21 have been canceled. Claims 22-24 and new claims 35-51 are currently pending. The amendments are sufficient to overcome the rejections presented in the last office action. These rejections have been withdrawn. Applicant previously elected the species compound of formula 
    PNG
    media_image1.png
    83
    196
    media_image1.png
    Greyscale
 found in Example 2. The examiner stated in the Non-Final Rejection of July 13, 2022 that the species was allowable. However, after further consideration, the examiner found that the elected species is not allowable over the prior art. Claims 22-24, 35-38, 40, 42, 44 and 48-50 read on the elected species. Additionally, while searching for the elected compound, prior art was found on non –elected species and is used here for the purpose of compact prosecution. Examination is restricted to the elected species and others described below.
Claims 39, 41, 43, 45, 46, 47 and 51 and subject matter outside of the examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. 

Claim Rejections – 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22-24, 35, 42, 48 and 49 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Al-Babili (US Patent 8,980,795).
Applicant claims a method for hydraulic enhancement of a plant comprising contacting a plant with an effective compound of formula I 
    PNG
    media_image2.png
    136
    148
    media_image2.png
    Greyscale
or a formulation also comprising an insecticide, fungicide or herbicide, wherein 

    PNG
    media_image3.png
    99
    555
    media_image3.png
    Greyscale
.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	Al-Babili disclosed a method for controlling the shoot branching of crops, for regulation of branching, tillering and root development of plants, for increasing the yield, growth or vigor of a plant, or improving of the harvested material, by applying the strigolactone analogues of Formula I 
    PNG
    media_image4.png
    146
    174
    media_image4.png
    Greyscale
to the crop, seed, foliage, stem, plant or soil. See column 8, line 61 to column 9, and column 15, lines 57-67. 
Variable Ra represents a hydrogen atom, a halogen, a nitro group, a cyano group, a formyloxy group, a formylamino group, a carbamate group, C1-C8-alkyl, C2-C8-alkenyl, C2-C8-alkynyl, C3-C8-cycloalkyl, C1-C8-alkoxy, OR2, NR3R4, -COR5, -S(O)n-R6, or a 4 to 7-membered heterocyclic ring. The compounds may be combined with known insecticides, fungicides and herbicides to provide compositions having increased efficacy. See column 9, lines 17-21, column 11 and column 15, lines 26-32. 
Therefore, Al-Babili taught and suggested a method for controlling the shoot branching of crops, for regulation of branching, tillering and root development of plants, for increasing the yield, growth or vigor of a plant, or improving of the harvested material, by applying the claimed strigolactone analogues of Formula I 
    PNG
    media_image2.png
    136
    148
    media_image2.png
    Greyscale
 , and combination compositions with known insecticides, fungicides and herbicides, wherein R3 is amino, halogen, substituted or unsubstituted alkyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted heterocycloalkyl, -OR8, -C(O)R8, -C(O)OR8, or -C(O)NR8, to the crop, seed, foliage, stem, plant or soil.
In regards to the claim preamble and claims 23, 24, the only physical step recited in the body of the rejected claims is that of contacting the plant with the compound or combination. The application of the prior art’s compound, which is the same as claimed, to the prior art plants, which are the same as claimed, would have necessarily achieved the claimed “method for hydraulic enhancement of a plant”, “increased crop yield of the contacted plant” and “increased transpiration of the contacted plant” even if not recognized by the prior art, since products of identical chemical composition cannot have mutually exclusive properties when applied under the same circumstances, and, as in the present case, to the same subject.  Thus, the identical compound/formulation applied to the identical subject under the identical circumstances must have the same claimed effect. In addition, the purpose for which the claimed method is accomplished (for hydraulic enhancement) is insufficient to distinguish it from the prior art. See MPEP 2112: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable."). See also MEHL/HIophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
In the alternative, the difference between the compounds of Al-Babili and the compounds claimed is that the compounds of Al-Babili wherein Ra is other than hydrogen were not exemplified. However, the instantly claimed genus of formula (I), wherein R3 is amino, halogen, substituted or unsubstituted alkyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted heterocycloalkyl, -OR8, -C(O)R8, -C(O)OR8, or -C(O)NR8 has been generically described in the prior art Al-Babili. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the cited reference. Al-Babili taught that the compounds of formula I 
    PNG
    media_image4.png
    146
    174
    media_image4.png
    Greyscale
in which Ra is a halogen, C1-C8-alkyl, C2-C8-alkenyl, C2-C8-alkynyl, C3-C8-cycloalkyl, C1-C8-alkoxy, OR2, NR3R4, -COR5, or a 4 to 7-membered heterocyclic group are particularly useful as strigolactone analogues for controlling the shoot branching of crops, for regulation of branching, tillering and root development of plants, for increasing the yield, growth or vigor of a plant, or improving of the harvested material. Artisans interested in strigolactone analogues having said uses would have found the formula I and compound examples of Al-Babili to be appropriate leads on the basis of their known biological activity. Once the artisans would have found these to be appropriate leads, they would have been motivated to use the compounds of formula I of the prior art wherein Ra is a halogen, C1-C8-alkyl, C2-C8-alkenyl, C2-C8-alkynyl, C3-C8-cycloalkyl, C1-C8-alkoxy, OR2, NR3R4, -COR5, or a 4 to 7-membered heterocyclic in the claimed method because Al-Babili taught that said group of compounds would provide the same disclosed biological properties.
Additionally, in regards to the instantly claimed subgenus being generically described in the prior art, it has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus. In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. BiocrafiLaboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989). “A generic chemical formula will anticipate a claimed species covered by the formula when the species can be “at once envisaged" from the formula". See MPEP 2131.02. In the instant case, a generic formula of the prior art anticipates and renders obvious the claimed subgenus because the claimed subgenus can be at once envisaged from the formula of the prior art. Applicant is selecting a subgenus from the genus of the prior art, however, the indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).   The motivation to make and use the claimed compounds derives from the expectation that structurally similar compounds would have similar use.
Pursuant to MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) and (d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22-24, 35-38, 40, 42, 44 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2010/137662- machine translation provided in the Office Action of 07/13/2022) or Umehara (Plant Cell Physiol. 56(6); 1059-1072 (2015)) in view of Al-Babili (US Patent 8,980,795), Boyer (US 9,532,569) and Mwakaboko (Eur. J. Org. Chem. 2016, 3495-3499).
Applicant claims a method for hydraulic enhancement of a plant comprising contacting a plant with an effective compound of formula I 
    PNG
    media_image2.png
    136
    148
    media_image2.png
    Greyscale
(or a formulation also comprising an insecticide, fungicide or herbicide) wherein R3 is substituted or unsubstituted alkyl, particularly, wherein R2 is methyl, R1 is H, Z, X and Y are an oxygen atom, R4 is H, R5 is H or methyl and R6 is C(O)O-alkyl. Applicant particularly claims the compound wherein R3 is methyl and R6 is C(O)OCH3 of formula 
    PNG
    media_image1.png
    83
    196
    media_image1.png
    Greyscale
. Applicant’s compounds are said to be strigolactone derivatives.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Yamaguchi taught strigolactone analogues of formula I 
    PNG
    media_image5.png
    150
    306
    media_image5.png
    Greyscale
 , which have plant branching inhibitory activity equal to or higher than that of a strigolactone and have no or a weak promoting effect on the germination of seeds of plants of the genus Striga. Particular examples of active compounds are of the following structure: 
    PNG
    media_image6.png
    103
    259
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    123
    260
    media_image7.png
    Greyscale
.
Prior art Umehara has similar teachings to Yamaguchi. Umehara disclosed at Figure 7 that an important structure required for shoot branching inhibition in rice is the following: 
    PNG
    media_image8.png
    111
    133
    media_image8.png
    Greyscale
. From this formula Umehara tested compounds of formula 
    PNG
    media_image9.png
    131
    290
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    103
    138
    media_image10.png
    Greyscale
. See Figure 3.
Al-Babili disclosed a method for controlling the shoot branching of crops, for regulation of branching, tillering and root development of plants, for increasing the yield, growth or vigor of a plant, or improving of the harvested material, by applying the strigolactone analogues of Formula I 
    PNG
    media_image4.png
    146
    174
    media_image4.png
    Greyscale
to the crop, seed, foliage, stem, plant or soil. See column 8, line 61 to column 9, and column 15, lines 57-67. Variable Ra represents a hydrogen atom, a C1-C8-alkyl, as well as other groups. The compounds may be combined with known insecticides, fungicides and herbicides to provide compositions having increased efficacy.
Boyer teaches strigolactone analogs of formula (III) 
    PNG
    media_image11.png
    142
    139
    media_image11.png
    Greyscale
wherein R1 and R2 may represent a hydrogen atom or a linear or branched C1-C10 alkyl radical, but not both representing a hydrogen atom. See column 3, lines 18-21 and column 4, lines 41-42. The compounds are to be used in a method for the treatment of plants for controlling their branching, bud growth, and improving the yield and quality of production. See column 1, lines 16-36.
Mwakaboko particularly researched on strigolactone analogues having a methyl group at C-2 of the D-ring instead of hydrogen. GR24 and Nijmegen-1, known for promoting Striga and Orobanche weed germination, as inhibitors of shoot branching and for promoting secondary growth of plants, were used for the introduction of the C-2 methyl group. The compounds investigated are of the formula in Scheme 1:
  
    PNG
    media_image12.png
    127
    289
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    145
    261
    media_image13.png
    Greyscale
. Mwakaboko teaches that the bioactivity of the strigolactone analogues “is hardly affected by the methyl substituent at the C-2” but that the advantage of the C-2 methyl analogues lies on the economical and simple manner for their synthesis. “These can be obtained from very cheap starting materials, namely pyruvic acid, acetone or 2-butanone using simple and short reaction pathways”. See last paragraph of page 3497, and first paragraph of page 3498.

Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The difference between Applicant’s elected species and said compounds of Umehara and Yamaguchi is that the elected species has one methyl group at C-2 of the D-ring instead of hydrogen. The compounds differ in only the presence of a methyl group at a position that the prior art taught it would have been obvious to modify with a methyl group.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the references cited to support the examiner's position. The artisan preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and similar properties. 
Artisans interested in using strigolactone analogs for their use described in the references would have found the example compounds of Yamaguchi and Umehara to be appropriate leads on the basis of their known activity and their structural similarity. The artisan would have been motivated to add a methyl group at C-2 of the D-ring in the compounds of Yamaguchi and Umehara because Al-Babili, Boyer and particularly, Mwakaboko, teach this is an obvious variation to obtain products for the same use. In addition, one would have been motivated to add a methyl group at C-2 of the D-ring in the compounds of Yamaguchi and Umehara because Mwakaboko teaches that there is an advantage of the C-2 methyl analogues, which is the economical and simple manner for their synthesis. Thus, the artisan would have been motivated to make and use C-2 methylated compounds of Yamguchi and Umehara in a method for controlling the shoot branching of crops, for regulation of branching, tillering and root development of plants, for increasing the yield, growth or vigor of a plant, or improving of the harvested material, by applying said methylated strigolactone analogues. The artisan would have also used combinations of the compounds with known insecticides, fungicides and herbicides, as is customary in the art and with the intention of obtaining compositions having increased efficacy (see Al-Babili).
The motivation also derives from that the compounds are homologs, differing only by the presence of an extra methyl group at the C-2 recognized position. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” 
The analysis above is consistent with MPEP 2144.09 which provides guidelines for the examination of applications when close structural similarity exists.
In addition, under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B), (C) and (G) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

In regards to the claim preamble and claims 23 and 24, the only physical step recited in the body of the rejected claims is that of contacting the plant with the compound or combination. Artisans applying the obvious compounds to a plant or parts of a plant would observe the claimed properties of “hydraulic enhancement of a plant”, “increased crop yield of the contacted plant” and “increased transpiration of the contacted plant” because it is the same compound and a compound an all its properties are inseparable. Products of identical chemical composition cannot have mutually exclusive properties when applied under the same circumstances, and, as in the present case, to the same subject. In re Papesch, 137 USPQ 43 (CCPA 1963).  A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d 1363, 1368-69; Brassica Prot. Prods. LLC v. Sunrise Farms (In re Cruciferous Sprout Litig.), 301 F.3d 1343, 1350-51 & n.4 (Fed. Cir. 2002); Bristol-Myers Squibb Co. v. Ben Venue Labs., 246 F.3d 1368, 1376 (Fed. Cir. 2001).

Claim(s) 22-24, 35-36, 42, 44 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Mwakaboko (Eur. J. Org. Chem. 2016, 3495-3499) in view of Greb (WO 2010/128112) and further in view of Al-Babili (US Patent 8,980,795) for claim 48.
Applicant claims a method for hydraulic enhancement of a plant comprising contacting a plant with an effective compound of formula 11a or 11b:
    PNG
    media_image14.png
    183
    330
    media_image14.png
    Greyscale
 or a formulation also comprising an insecticide, fungicide or herbicide. Applicant’s compounds are said to be strigolactone derivatives.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Mwakaboko discloses the synthesis and use of a strigolactone analogue of Nijmegen-1 
    PNG
    media_image15.png
    142
    182
    media_image15.png
    Greyscale
having a methyl group at C-2 of the D-ring instead of hydrogen of the following formula:

    PNG
    media_image13.png
    145
    261
    media_image13.png
    Greyscale
. Mwakaboko teaches that the bioactivity of the strigolactone analogues “is hardly affected by the methyl substituent at the C-2” but that the advantage of the C-2 methyl analogues lies on the economical and simple manner for their synthesis. “These can be obtained from very cheap starting materials, namely pyruvic acid, acetone or 2-butanone using simple and short reaction pathways”. See last paragraph of page 3497, and first paragraph of page 3498.
Greb teaches that Nijmegen-1 
    PNG
    media_image15.png
    142
    182
    media_image15.png
    Greyscale
is a strigolactone that is applied to plants for promoting secondary growth, for accumulation of biomass in plant production, for enhancing shoot stability and for increasing transport capacity in plants. See claims 1-5, 10-12 and 15.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The difference between the prior art Mwakaboko and the claims is that Mwakaboko did not disclose the use of the C-2 methylated Nijmegen-1 derivatives of formula 
    PNG
    media_image13.png
    145
    261
    media_image13.png
    Greyscale
 for hydraulic enhancement of a plant by applying to a plant.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the references cited to support the examiner's position. It would have been prima facie obvious to one of ordinary skill in the art to use the active Nijmegen-1 analogues 11a and 11b of Mwakaboko in the process of Greb because Greb teaches that Nijmegen-1, is applied to plants for promoting secondary growth, for accumulation of biomass in plant production, for enhancing shoot stability and for increasing transport capacity in plants. The artisan would have reasonably expected the Nijmegen-1 analogues 11a and 11b of Mwakaboko to be similarly useful in the methods of Greb because the compounds are so structurally similar, differing only in a methyl group, that they are expected to have similar properties. Further, the artisan would have been motivated to use the compounds of Mwakaboko in the process of Greb because Mwakaboko teaches that the synthesis of these compounds is economical and simple. The artisan would have also used combinations of the compounds with known insecticides, fungicides and herbicides, as is customary in the art and with the intention of obtaining compositions having increased efficacy (see Al-Babili).

In regards to the claim preamble and claims 23 and 24, the only physical step recited in the body of the rejected claims is that of contacting the plant with the compound or combination. Artisans applying the obvious compounds to a plant or parts of a plant would observe the claimed properties of “hydraulic enhancement of a plant”, “increased crop yield of the contacted plant” and “increased transpiration of the contacted plant” because it is the same compound and a compound an all its properties are inseparable. Products of identical chemical composition cannot have mutually exclusive properties when applied under the same circumstances, and, as in the present case, to the same subject. In re Papesch, 137 USPQ 43 (CCPA 1963).  A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d 1363, 1368-69; Brassica Prot. Prods. LLC v. Sunrise Farms (In re Cruciferous Sprout Litig.), 301 F.3d 1343, 1350-51 & n.4 (Fed. Cir. 2002); Bristol-Myers Squibb Co. v. Ben Venue Labs., 246 F.3d 1368, 1376 (Fed. Cir. 2001).
Conclusion
Claims 22-24, 35-38, 40, 42, 44 and 48-50 are rejected. No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626